Citation Nr: 1307272	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  07-25 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for headaches, to include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the issues on appeal.  In February 2010, the Veteran testified before the Board at a hearing held at the RO.  In May 2010, the Board remanded the claims for additional development.  

The issues of entitlement to service connection for headaches and for a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A left knee disability, degenerative joint disease, did not have its clinical onset in service and is not otherwise related to active duty; degenerative joint disease was not exhibited within the first post service year.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by active duty, arthritis of the knee was not manifested within the first post service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 3.307, 3.309 (2012).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter sent in May 2005, sent before the initial August 2005 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  A November 2007 letter advised the Veteran of the information necessary to substantiate his service connection claims on a secondary basis.  

The Board notes that the Veteran was not advised of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  However, as the Board concludes herein that the preponderance of the evidence is against the Veteran's claim, any question as to the appropriate effective date to be assigned is rendered moot.  Therefore, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby). 

Relevant to the duty to assist, the Veteran's service treatment records, VA, and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  To that extent, on remand, the RO requested that the Veteran submit releases to obtain private medical records, however, he did not respond to those letters.  The RO obtained the Veteran's VA treatment records dated from 2005 to 2011.  The Board has also reviewed the Veteran's paperless Virtual VA claims file.  Additionally, he was afforded a VA examination in September 2010 in order to assess the etiology of his claimed disability.  In this regard, the Board finds that the proffered opinion regarding the etiology of the Veteran's left knee disability was based on an interview with the Veteran, a review of the record, and a full examination.  Moreover, the examiner offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the findings and opinion proffered by the VA examiner is sufficient to decide the Veteran's claim.

This claim was remanded in May 2010 in order to obtain private and VA records, as explained above, as well as to obtain a VA examination with opinion.  There has been substantial compliance with those remand directives.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran contends that his current left knee disability, arthritis, was caused by his service when he was stabbed with a machete below the knee.  He had been dropped into a landing zone in Vietnam and was immediately attacked by the enemy in hand-to-hand combat.

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet.App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  See Barr v. Nicholson, 21 Vet.App. 303 (2007).  Continuity of symptomatology can be demonstrated by showing (1) that a condition was "noted" during service; (2) evidence of continuous symptoms after service; and (3) medical, or in certain circumstances, lay evidence of a nexus between the current disability and the post service symptoms.  Savage v. Gober, 10 Vet.App. 488 (1997).  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012). 

When a Veteran has engaged in combat with the enemy in active service during a period of war, campaign or expedition, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions or hardships of such service notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  38 U.S.C.A. 
§ 1154(b).  However, competent evidence of a current disability and of a link between the current disability and service is still required despite the evidentiary effect of 38 U.S.C.A. § 1154(b).  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995); see also Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996). 

Service treatment records do not reflect any left knee abnormality.  On June 1968 separation examination, the Veteran denied any knee pain or problems and no knee pathology was found on examination.  Because of the Veteran's combat experience, however, it is accepted that he sustained a machete wound to the leg as he has described because such testimony is consistent with his combat service in Vietnam and is thus credible.  For that matter, in April 2011, service connection for the machete wound was granted.

Post-service VA treatment records reflect a diagnosis of mild to moderate degenerative arthritis of the left knee beginning in at least 2005.

On September 2010 VA examination, the Veteran reported that while in service, he had had x-rays of the left knee that had shown a knick in the bone but no bone break.  Currently, his left knee would swell and he had pain on overuse.  The knee felt loose.  The pain was worse going downstairs.  His left knee would buckle on him causing multiple falls.  Physical examination resulted in a diagnosis of degenerative joint disease of the knee.  After reviewing the claims file, including service treatment records, the examiner determine that although the Veteran's left leg skin depression and scarring located below the knee was due to the reported in-service machete wound, his left knee disability was less likely than not related to his service.  The examiner explained that there was no medical record in service of any left knee pain or problems.  The first indication of a left knee problem was an x-ray taken in 2004.  Moreover, the Veteran had multiple joint degenerative arthritis, including both knees, which was consistent with his age of 63.

The Board has first considered whether service connection is warranted for a left knee disability on a presumptive basis.  However, the record fails to show that the Veteran manifested arthritis of the feet to a degree of 10 percent within the one year following his active duty service discharge.  As such, presumptive service connection for chronic disease is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Next, the Board finds that service connection for a left knee disability is not warranted on a direct basis.  As the September 2010 VA examiner noted, there is no indication in service of a left knee disability related to the machete wound.  The first indication of a left knee disability is not until 2004, more than 35 years following service separation.  Thus, there is no indication of a chronic left knee disability in service or a continuity of symptoms since service.  The Veteran is already in receipt of service connection for the residuals of the machete wound to the left knee.  The examiner did not find any relationship between the left knee disability and the machete wound, presently.  The Veteran has not provided any other contentions as to how his left knee disability is related to his service.  Thus, there is no medical evidence relating the current left knee disability to the machete wound in service.  There is no other evidence to suggest that his current left knee disability is otherwise related to his service, or to the service-connected machete wound.  
The Board notes that the Veteran has contended on his own behalf that his claimed left knee disability  is related to his military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between the claimed left knee disability and his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992). 

Here, while the Veteran is competent to describe his in-service symptoms, as well as his post-service knee pain and problems, the Board accords his statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Significantly, the Veteran has offered only conclusory statements regarding the relationship between his current left knee symptoms and his service.  By contrast, the VA examiner took into consideration all the relevant facts in providing the medical opinion.  The VA examiner explained that there was no indication that the current left knee arthritis was related to the machete wound in service when reviewing all medical evidence, but rather determined that it was most likely due to aging.  Therefore, the Board accords greater probative weight to the VA examination of record rather than to the Veteran's conclusory statements.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left knee disability.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for left knee disability is denied.


REMAND

Additional development is necessary prior to further disposition of the claims for service connection for headaches and a skin disorder.

With regard to skin rashes, at his hearing before a decision review officer the Veteran stated that following separation from service in 1968, starting in 1969 while on a fishing trip, he suffered from intermittent skin rashes that affected the undersides of his arms and legs, palms, feet, and groin.  The rashes have been manifested by red bumps that at times become more like pus-filled knots.  He could only use cocoa butter soap as most soaps caused a rash.  He used a specific laundry detergent.  He noticed that the rash was worse with sun exposure.  The rash would at times last for a month.  His wife stated that he had had a rash ever since he came home from Vietnam.  At his hearing before the Board, he stated that the rash had begun while he was in Vietnam for which he was given medication.

The service treatment records are negative for indication of skin rash.  

A February 2006 private dermatology record states that the Veteran's skin rash could be due to infection such as due to MRSA drugs or a non-infection, such as hidradenitis.  It was specifically noted that the Veteran had not had an Agent Orange examination.  The VA treatment records reflect the Veteran's reports that he has had skin rashes for years that come and go.  For recurrent pustular skin lesions, he was given an antibiotic.  At the time, he had skin lesions on the thigh and neck.

On September 2010 VA examination, the Veteran denied having had any skin disease treatment in the previous year.  However, that examination focused on his machete wound residuals, rather than on his skin rash.  Because there is no examination of record that focuses on the etiology of his documented skin rash, including as due to Agent Orange exposure, a VA examination with opinion should be obtained.

With regard to the Veteran's headaches, at his hearing before a decision review officer the Veteran stated that his headaches began once he had returned from Vietnam and was stationed in Colorado.  He stated that he had suffered from headaches ever since service, describing his headaches as migraine-like and occurring once a week.  Staring at a bright light made them worse.  He did not notice any direct correlation between his headaches and his PTSD symptoms but thought that they might have a relationship.  At this hearing before the Board, the Veteran stated that his headaches began in service while in Vietnam.

Service treatment records do not reflect complaints of headaches.  Post-service treatment records reflect only that on mental health consultations, he reported occasional headaches.  A VA examination should be obtained to determine whether the Veteran suffers from a headache disorder and if so, whether that disorder began in service or is related to/a symptom of, his service-connected PTSD. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine whether his skin rashes were caused or aggravated by his service.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner shoulder provide an opinion as to whether it is at least as likely as not (within the realm of 50 percent probability or greater) that the Veteran's current skin rashes was caused by his active service, to include as due to exposure to herbicides. 

2.  Schedule the Veteran for a VA examination to determine whether his headaches were caused or aggravated by his service or by his service-connected PTSD.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

a) Is a diagnosis of headaches appropriate?

b)  The examiner should provide an opinion as to whether it is at least as likely as not (within the realm of 50 percent probability or greater) that the Veteran's headaches were caused or aggravated by his service, taking into consideration his statements that his headaches began while in service.  

c)  The examiner shoulder provide an opinion as to whether it is at least as likely as not (within the realm of 50 percent probability or greater) that the Veteran's headaches were caused or aggravated by his service-connected PTSD.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims for service connection for skin rashes and headaches should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 












							(CONTINUED ON NEXT PAGE)
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


